DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 6th, 2021 has been entered. Claims 1-17 are pending. Claim 1 has been amended and claims 14-17 have been added by the Applicant. Applicant’s amendment has overcome the objection to the claim.
Allowable Subject Matter
Claims 1-17 are allowed.
Applicant's amendments and arguments filed July 6th, 2021 were fully considered and are persuasive.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed switching element for a tap changer comprising a guide surrounds the housing at least in part, and at least a sub-region of the guide directly bears against the housing such that, when the movable contact is actuated, the sub-region is moved along the housing.
Regarding claim 14, the prior art fails to teach or show, alone or in combination, the claimed switching element for a tap changer comprising a guide surrounds the housing at least in part, and at least a sub-region of the guide bears against the housing such that, when the movable contact is actuated, the sub-region is moved along the housing, where the guide has a first opening configured to receive the actuator and a second opening configured to receive the housing, and wherein the guide comprises an electrically conductive insert, which is arranged in the first opening and is electrically connected with the plunger.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.